J-E03004-15

                                   2016 PA Super 6

COMMONWEALTH OF PENNSYLVANIA,                        IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellant

                       v.

BRANDY L. VEGA-REYES,

                            Appellee                     No. 730 MDA 2014


                  Appeal from the Order Entered April 2, 2014
                 In the Court of Common Pleas of York County
              Criminal Division at No(s): CP-67-CR-0003272-2013

BEFORE: GANTMAN, P.J., BENDER, P.J.E., BOWES, PANELLA, SHOGAN,
        LAZARUS, OTT, STABILE, and JENKINS, JJ.

OPINION BY BOWES, J.:                                 FILED JANUARY 07, 2016

       The Commonwealth appeals from the April 2, 2014 order entered by

the trial court that granted Brandy L. Vega-Reyes’ motion to dismiss certain

charges of welfare fraud based on a statute of limitations.1 We reverse and

remand.

       The underlying criminal charges in this matter were instituted by a

criminal complaint filed by the Pennsylvania Office of Inspector General.

Specifically, on March 27, 2013, Agent Herbert Pfuhl filed a private criminal

complaint against Ms. Vega-Reyes alleging that she committed welfare fraud

under 62 P.S. § 481(a).         According to that complaint, between 2008 and
____________________________________________


1
   Since the Commonwealth filed a certification that the order will
substantially handicap its prosecution, we have jurisdiction over this
interlocutory appeal based on Pa.R.A.P. 311(d).
J-E03004-15



2010, Ms. Reyes was receiving public welfare. Agent Pfuhl further averred in

the complaint that Ms. Vega-Reyes met with a York County Public Assistance

Office caseworker on April 4, 2008.     This meeting was an interview for a

renewal of welfare benefits based on an application submitted by Ms. Vega-

Reyes. Ms. Vega-Reyes did not disclose that she was living with a legally

responsible relative who was employed and earning income.          Ms. Vega-

Reyes also certified that she was told of ongoing reporting responsibilities

and signed an affidavit acknowledging that she would report changes of

household income, employment, or composition.           As a result of this

interview, Ms. Vega-Reyes received welfare benefits until July 31, 2010.

Agent Pfuhl alleged in the complaint that Ms. Vega-Reyes collected $20,375

in welfare benefits for which she was not eligible.

      Ms. Vega-Reyes sought to have the welfare fraud charges that arose

before March 27, 2009, dismissed as outside a four-year statute of

limitations. The trial court conducted a hearing on February 27, 2014, and

originally entered an order granting the motion on March 26, 2014. A week

later, on April 2, 2014, the court issued a supplemental order. That order

set forth that, “Since the criminal complaint was filed on March 27, 2013, all

alleged violations that occurred before March 27, 2009, cannot be

considered as evidence against the Defendant.”          Supplemental Order,

4/2/14, at 2.   Thus, not only did the trial court dismiss various charges

against Ms. Vega-Reyes, but it also precluded introduction of evidence of her

                                     -2-
J-E03004-15



prior bad acts as evidence with respect to conduct occurring after the March

27, 2009 date.

         The Commonwealth timely appealed on April 25, 2014. The trial court

directed the Commonwealth to file and serve a Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal. The Commonwealth complied

and the trial court authored its Rule 1925(a) opinion.            This Court, in a

divided unpublished decision, with this author dissenting, affirmed the trial

court.        Thereafter, the Commonwealth sought en banc review, which this

Court unanimously granted. The matter is now ready for this Court’s review.

         The Commonwealth in its substituted brief raises three issues.

         I.      Whether the lower court committed an error in law when
                 ruling that the original four year statutes of limitation for
                 welfare fraud under 62 Pa. Stat. § 481(a) applied to
                 Defendant’s 2008-2010 fraudulent conduct when the
                 Pennsylvania Legislature in 1982 extended the statute of
                 limitation for welfare fraud to five years?

         II.     Whether the Superior Court misapprehended or overlooked
                 facts of record regarding whether the trial court deferred
                 ruling on whether Appellee’s actions prior to March 27,
                 2009 would be excluded as evidence?[2]

         III.    Whether the lower court committed an error in law when
                 ruling that evidence of Defendant’s conduct prior to March
                 27, 2009 was inadmissible solely because of the statute of
                 limitations where Defendant’s welfare fraud involved a

____________________________________________


2
  The Commonwealth’s second issue is moot, as this Court has withdrawn
our prior memorandum. Accordingly, we address its first and third issues,
which were the claims leveled in its original brief.



                                           -3-
J-E03004-15



           continuing course of conduct and the evidence excluded
           was part and parcel of Defendant’s fraudulent conduct?

Commonwealth’s substituted brief at 4.

     At issue is the applicable statute of limitations. This raises a question

of law; hence, our standard of review is de novo and our scope of review is

plenary. Commonwealth v. Corban Corporation, 957 A.2d 274, 276 (Pa.

2008).   Pursuant to the Public Welfare Code, 62 P.S. § 481(d) provides a

four-year statute of limitations for violations of 62 P.S. § 481(a).      The

Commonwealth charged Ms. Vega-Reyes under § 481(a), which provides:

     (a)   Any person who, either prior to, or at the time of, or
           subsequent to the application for assistance, by means of
           a wilfully false statement or misrepresentation, or by
           impersonation or by wilfully failing to disclose a material
           fact regarding eligibility or other fraudulent means,
           secures, or attempts to secure, or aids or abets or
           attempts to aid or abet any person in securing assistance,
           or Federal food stamps, commits a crime which shall be
           graded as provided in subsection (b).

62 P.S. § 481(a).

     After the passage of 62 P.S. § 481, the General Assembly enacted 42

Pa.C.S. § 5552(b)(4). That statute sets forth,

     (b) Major offenses.--A prosecution for any of the following
     offenses must be commenced within five years after it is
     committed:

                                   ....

     (4) Under the act of June 13, 1967 (P.L. 31, No. 21), known as
     the Public Welfare Code.

42 Pa.C.S. § 5552(b)(4).

                                    -4-
J-E03004-15



      The Commonwealth contends that this later-enacted statute controls

and that the proper statute of limitations is five years.      In contrast, Ms.

Vega-Reyes asserts that the earlier statute, 62 P.S. § 481(d), is more

specific and prevails over the later general law, 42 Pa.C.S. § 5552(b)(4). As

it relates to these specific statutory provisions, we are presented with an

issue of first impression.

      “The object of all interpretation and construction of statutes is to

ascertain and effectuate the intention of the General Assembly. Every

statute shall be construed, if possible, to give effect to all its provisions.” 1

Pa.C.S. § 1921. “When the words of a statute are clear and free from all

ambiguity, the letter of it is not to be disregarded under the pretext of

pursuing its spirit.” Id. The clearest manner in which we discern legislative

intent is by the language of the statute itself. Corban Corporation, supra

at 276. Only where the statutory language is not explicit do we engage in

discerning legislative intent beyond the face of the text.         1 Pa.C.S. §

1921(c).

      Additionally, specific to the instant case is the statutory rule governing

conflicting statutes. That statute provides,

      Whenever a general provision in a statute shall be in conflict with
      a special provision in the same or another statute, the two shall
      be construed, if possible, so that effect may be given to both. If
      the conflict between the two provisions is irreconcilable, the
      special provisions shall prevail and shall be construed as an
      exception to the general provision, unless the general provision



                                      -5-
J-E03004-15



      shall be enacted later and it shall be the manifest intention of
      the General Assembly that such general provision shall prevail.

1 Pa.C.S. § 1933.

      The parties do not dispute that the two statutes at issue are

irreconcilably in conflict.   Prior to 1982, offenses under the Public Welfare

Code, except the crime in question, were subject to a two-year statute of

limitations. See Act of June 13, 1967, P.L. 31, No. 21. The welfare fraud

crime in question had a lengthier four-year limitation period.      In April of

1982, the legislature amended the definition of welfare fraud violations

under § 481(a), leaving the four-year limitation period intact.     See Act of

April 8, 1982, P.L. 231, No. 75 § 21. In December of 1982, the legislature

enlarged the statute of limitations period for all Public Welfare Code

offenses, including the crime at issue, to five years. See Act 1982-326 (H.B.

1804), P.L. 1409, § 201, Dec. 20, 1982 (setting forth 42 Pa.C.S. §

5552(b)(4)).

      The Commonwealth argues that by specifically enumerating the Public

Welfare Code in 42 Pa.C.S. § 5552(b)(4), the legislature clearly intended to

displace the statute of limitations contained in the Public Welfare Code itself.

In doing so, it distinguishes our Supreme Court’s decision in Corban

Corporation, supra, wherein the High Court held that a specific statute of

limitation under the Workers’ Compensation Act prevailed over the later

enacted catch-all general two-year limitation period provided in 42 Pa.C.S. §



                                       -6-
J-E03004-15



5552(a). Since this case does not involve the generic catch-all limitations

period set forth in 42 Pa.C.S. § 5552, but an expressly enumerated period of

time for Public Welfare Code violations, the Commonwealth reasons that

Corban Corporation, supra, does not support the trial court’s decision.

We agree.

      We add that Ms. Vega-Reyes erroneously contends that a specific

statute “always prevails over a general limitation provision[.]”   Appellee’s

brief at 5. However, a general provision that is enacted later prevails where

it is the manifest intent of the legislature.   See 1 Pa.C.S. § 1933.    The

legislative history of Section 481 demonstrates it was enacted, “1967, June

13, P.L. 31, No. 21, art 4, § 481.” 62 Pa.C.S. § 481. The legislative history

of Section 5552 shows it was enacted, “1976, July 9, P.L. 586, No. 142, § 2,

effective June 27, 1978.”    Section 5552 was clearly enacted later than

Section 481, and the language of Section 5552(4) also indicates the five-

year statute of limitations will apply to any violation of the Public Welfare

Code. This later enactment demonstrates the manifest intention of the

General Assembly that the general provision shall prevail, resulting in the

determination that the five-year statute of limitations is applicable to the

instant offense.

      Indeed, the language of 42 Pa.C.S. § 5552(b)(4) is unambiguous. The

General Assembly clearly set forth in the statute that a five-year statute of

limitations applies to all offenses under the Public Welfare Code. The plain

                                    -7-
J-E03004-15



language of the statute at issue expresses the legislature’s intent. A five-

year limitation period applies.3 Indeed, it would be nonsensical to conclude

that the legislature intended to increase the two-year statute of limitations

for other Public Welfare Code offenses to five years, but not increase the

lengthier four-year statute of limitations for the crime in question.

       In the present case, the manifest intent of the legislature is apparent:

uniformly increase the statute of limitations for all Public Welfare Code

violations to five years. The trial court erred in concluding otherwise. Thus,

we reverse the trial court’s order dismissing charges based on the four-year

statute of limitations. This necessarily abrogates the court’s order that no

evidence of these crimes would be admissible in a trial against Ms. Vega-

Reyes relative to her continuing conduct that occurred after March 27, 2009.

       Order reversed. Case remanded. Jurisdiction relinquished.




____________________________________________


3
  We are aware that the crime in question has fraud as a material element.
In such cases, a statute of limitations may be extended. Pursuant to 42
Pa.C.S. § 5552(c), when fraud is a material element of a crime, the charges
may be brought “within one year after discovery of the offense by an
aggrieved party or by a person who has a legal duty to represent an
aggrieved party and who is himself not a party to the offense, but in no case
shall this paragraph extend the period of limitation otherwise applicable by
more than three years.”



                                           -8-
J-E03004-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/7/2016




                          -9-